DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “articulable wrist joint” of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 9, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marucci et al. (6,582,451).  
Regarding claim 1, Marucci et al. disclose an end effector (see at least figures 1a-1h and 6) for a surgical clip applier (note at least column 1, line 7 recites the device of Marucci et al. can be used for clipping), comprising: a housing (11); jaws (15a and 15b) that extend past a distal end of the housing (see at least figure 1b) and include opposed first (15a) and second (15b) jaw members each comprising an independent structure movable relative to the other, the first jaw member defining a first inner surface (21a) and the second jaw member defining a second inner surface (21b) opposite the first inner surface; and an actuation mechanism arranged within the housing and operable to move the jaws between an open position (as in at least figure 1e) and a closed position (as in at least figure 1g), the actuation mechanism including a linear drive (14) that provides transition pins (27a and 27b) engageable with angled slots (18a and 18b; Examiner notes here the claim does not define what the slots are angled relative to.) defined in the first and second jaw members, wherein linear movement of the linear drive moves the jaws between the open and closed positions (see at least column 14, line 63 through column 15, line 11), and wherein the first and second inner surfaces remain substantially parallel to each other as the jaws move between the open and closed positions (see at least the abstract and column 16, lines 1-8).
Regarding claim 2, the angled slots include one or more first angled slots (18a) defined in the first jaw member and one or more second angled slots (18b) defined in the second jaw member, and wherein linear movement of the linear drive correspondingly moves the transition pins to slidingly engage the one or more first and second angled slots (see at least column 14, line 63 through column 15, line 11) and thereby urges the first and second jaw members laterally with respect to each other.
Regarding claim 3, the one or more first angled slots extend at a positive angle relative to a longitudinal axis (18a considered “positive” because it is above the axis) of the end effector, and the one or more second angled slots extend at a negative angle relative to the longitudinal axis (18b considered “negative” because it is below the axis), and wherein the negative angle is of a same magnitude (zero degrees because it is parallel to the axis) as the positive angle.
Regarding claim 7, the jaws are made of metal (stainless steel; see at least column 12, lines 36-41), and wherein the jaws are manufactured by one of machining, stamping, molding and an additive manufacturing process1.
Regarding claim 9, Marucci et al. disclose a surgical clip applier (see at least figures 1a-1h and 6; note at least column 1, line 7 recites the device of Marucci et al. can be used for clipping), comprising: a drive housing (the handle structure shown in figure 6); an elongate shaft (13) that extends from the drive housing; and an end effector arranged at a distal end of the elongate shaft (see at least figure 6), the end effector including: a housing (11); jaws (15a and 15b) that extend past a distal end of the housing (see at least figure 1b) and include opposed first (15a) and second (15b) jaw members each comprising an independent structure movable relative to the other, the first jaw member defining a first inner surface (21a) and the second jaw member defining a second inner surface (21b) opposite the first inner surface; and an actuation mechanism arranged within the housing and operable to move the jaws between an open position (as in at least figure 1e) and a closed position (as in at least figure 1g), the actuation mechanism including a linear drive (14) that provides transition pins (27a and 27b) engageable with angled slots (18a and 18b; Examiner notes here the claim does not define what the slots are angled relative to.) defined in the first and second jaw members, wherein linear movement of the linear drive moves the jaws between the open and closed positions (see at least column 14, line 63 through column 15, line 11), and wherein the first and second inner surfaces remain substantially parallel to each other as the jaws move between the open and closed positions (see at least the abstract and column 16, lines 1-8).
Regarding claim 11, the angled slots include one or more first angled slots (18a) defined in the first jaw member and one or more second angled slots (18b) defined in the second jaw member, and wherein linear movement of the linear drive correspondingly moves the transition pins to slidingly engage the one or more first and second angled slots (see at least column 14, line 63 through column 15, line 11) and thereby urges the first and second jaw members laterally with respect to each other.
Regarding claim 12, the one or more first angled slots extend at a positive angle relative to a longitudinal axis (18a considered “positive” because it is above the axis) of the end effector, and the one or more second angled slots extend at a negative angle relative to the longitudinal axis (18b considered “negative” because it is below the axis), and wherein the negative angle is of a same magnitude (zero degrees because it is parallel to the axis) as the positive angle.
Regarding claim 16, the jaws are made of metal (stainless steel; see at least column 12, lines 36-41), and wherein the jaws are manufactured by one of machining, stamping, molding and an additive manufacturing process2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marucci et al. (6,582,451) in view of Whitfield et al. (8,403,945).  
Regarding claim 8, Marucci et al. disclose the end effector substantially as described above with respect to claim 1, but fail to disclose a groove defined in the inner surfaces of the jaws for receiving legs of a clip.  Attention is drawn to Whitfield et al., who teach it is known in a clip applier to have grooves (326a; see at least figure 26) in each inner surface of the jaws for receiving a clip in order to keep the clip oriented properly in the jaws.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have created a groove in each inner surface of the jaws of Marucci et al., per the teachings of Whitfield et al., to obtain the same advantage of ensuring the clip remains oriented properly between the jaws prior to and during deployment of the clip.
Regarding claim 10, Marucci et al. disclose the clip applier substantially as described above with respect to claim 9, but fail to disclose an articulable wrist joint.  Attention is drawn to Whitfield et al., who teach it is known to include an articulable wrist joint (310; see at least figure 1) in a clip applier between the end effector and elongate shaft to allow the end effector to articulate off axis and reach treatment locations that are otherwise unreachable.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an articulable wrist joint in the applier of Marucci et al., per the teachings of Whitfield et al., to obtain the same advantage of allowing the end effector to articulate off axis and reach treatment locations that are otherwise unreachable.
Regarding claim 17, Marucci et al. disclose a method of operating a surgical clip applier, comprising: the surgical clip applier (see at least figures 1a-1h and 6; note at least column 1, line 7 recites the device of Marucci et al. can be used for clipping) including a drive housing (the handle structure shown in figure 6), an elongate shaft (13) that extends from the drive housing, and an end effector arranged at a distal end of the elongate shaft (see at least figure 6), the end effector including: a housing (11); and jaws (15a and 15b) that extend past a distal end of the housing and include opposed first (15a) and second (15b) jaw members each comprising an independent structure movable relative to the other, the first jaw member defining a first inner surface (21a) and the second jaw member defining a second inner surface (21b) opposite the first inner surface; actuating an actuation mechanism arranged within the housing to move the first and second jaw members from an open position to a closed position (see at least column 14, line 63 through column 15, line 11), the actuation mechanism including a linear drive (14) that provides transition pins (27a and 27b) engageable with angled slots (18a and 18b; Examiner notes here the claim does not define what the slots are angled relative to.) defined in the first and second jaw members; and maintaining the first and second inner surfaces substantially parallel to each other as the first and second jaw members move to the closed position (see at least the abstract and column 16, lines 1-8).  However, Marucci et al. fail to disclose positioning the clip applier adjacent a patient for operation and crimping a surgical clip disposed between the first and second jaw members.  Examiner reiterates here Marucci et al. does disclose the device may be used for clipping (see at least column 1, line 7) and therefore the missing claimed steps may be inferred, though not explicitly disclosed.  Attention is drawn to Whitfield et al., who teach it is known to use jaws (326) to crimp a clip (C) onto tissue (see at least figures 66-68 and column 12, lines 9-16).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the applier of Marucci et al. to crimp a clip onto tissue, per the teachings of Whitfield et al., to allow the tissue to be treated. 
Regarding claim 18, actuating the surgical clip applier of the combination is preceded by: 38END8452USDIV1Vorys 049450-0091distally advancing the surgical clip (see at least column 11, lines 58-60 of Whitfield et al.) in a same plane as the jaw members (note the jaw members and the shaft of Marucci et al. extend along the same axis, thus a clip therein per the combination would be in the same plane as the jaws of Marucci et al.) and thereby traversing a space that separates the first and second jaw members; and positioning the surgical clip between the first and second inner surfaces (see at least column 11, lines 58-60 of Whitfield et al.).
Regarding claim 19, the angled slots include one or more first angled slots (18a) defined in the first jaw member and one or more second angled slots (18b) defined in the second jaw member, and wherein actuating the actuation mechanism comprises: moving the linear drive linearly within the housing; slidingly engaging the transition pins within the one or more first and second angled slots as the linear drive moves and thereby urging the first and second jaw members laterally with respect to each other (see at least column 14, line 63 through column 15, line 11 of Marucci et al.).
Allowable Subject Matter
Claims 4-6, 13-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art fails to disclose or suggest the claimed end effector as outlined in claims 1 and 4, and in particular the actuation mechanism having the jaw pulley and mechanical linkage configuration outlined in claim 4.
Claims 5 and 6 are also objected to because they depend from claim 4.
Regarding claim 13, this claim is objected to for the same reasons articulated above with respect to claim 4.
Claims 14 and 15 are also objected to because they depend from claim 13.
Regarding claim 20, this claim is objected to for the same reasons articulated above with respect to claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
        2 It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)